EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with David Monateri, Registration No. 70,489 on 07/26/2021.

 	The claims have been amended as follows:
1. (Currently amended) A device for controlling sound play, comprising:
a brainwave detector for detecting brainwave information of a user;
a selector for selecting a sound player to be used for playing a sound from a first sound player and a second sound player based on the brainwave information, wherein the first sound player is a speaker and the second sound player is a directional sounder, and a spatial range of sound produced by the directional sounder is narrower than a spatial range of sound produced by the speaker; and
a switcher for sending a switch control signal according to a result of the selection to switch on the selected sound player to play the sound;
wherein the selector further comprises a brainwave analyzer which is configured to analyze the brainwave information to extract a brainwave characteristic, and 
the selector selects to switch off the speaker and switch on the directional sounder to play the sound in response to the brainwave characteristic indicating that a right hemisphere[[s]] of a user's brain is more active than a left hemisphere[[s]] of the user's brain, and to switch off the directional sounder and switch on the speaker to play the sound 
2. (Cancelled) 
3. (Previously presented) The device according to claim 1, wherein the brainwave detector is configured to generate reference brainwave information for selecting the first and the second sound players by learning a user's thought pattern for selection of a particular sound player, and the selector selects the sound player to be used based on the detected brainwave information and the reference brainwave information. 
4. (Cancelled) 
5. (Cancelled) 
6. (Currently amended) The device according to claim 1 [[4]], wherein the brainwave characteristic is a frequency characteristic of the brainwave information, and the selector further selects the sound player to be used based on a mental state of the user that corresponds to the frequency characteristic.
7. (Currently amended) The device according to claim 1 [[4]], wherein the brainwave analyzer is further configured to analyze brainwave information from a plurality of users to determine states of the plurality of users and select the sound player to be used based on the states of the plurality of users.
8. (Cancelled) 
9. (Cancelled) 
10. (Currently amended) A system for playing sound, comprising:
a first sound player;
a second sound player; 
a brainwave detector for detecting brainwave information of a user;
a selector for selecting a sound player to be used for playing a sound from the first sound player and the second sound player based on the brainwave information, wherein the first sound player is a speaker and the second sound player is a directional sounder, and a spatial range of sound produced by the directional sounder is narrower than a spatial range of sound produced by the speaker; and

wherein the selector further comprises a brainwave analyzer which is configured to analyze the brainwave information to extract a brainwave characteristic, and 
the selector selects to switch off the speaker and switch on the directional sounder to play the sound in response to the brainwave characteristic indicating that a right hemisphere[[s]] of a user's brain is more active than a left hemisphere[[s] of the user's brain, and to switch off the directional sounder and switch on the speaker to play the sound in response to the brainwave characteristic indicating that the left hemisphere[[s]] of the user's brain is more active than the right hemisphere[[s]] of the user's brain.
11. (Previously presented) The system according to claim 10, further comprising a display device, wherein the speaker is arranged on a frame of the display device, and the directional sounder is arranged at four corner positions of the frame of the display device.
12. (Cancelled)
13. (Currently Amended) The system according to claim 10, further comprising a plurality of display devices, and the directional sounder is positioned separately from the plurality of display devices and is rotatable;
the system comprises a plurality of switchers, each of the switchers being arranged on a corresponding one of the plurality of display devices and being configured to, in case of receiving a result of a selection from the selector that the directional sounder is selected, send the position information of the display device to the directional sounder together with the switch control signal, so as to cause the directional sounder to rotate to generate sound towards the position of the display device.
14. (Currently amended) A method for controlling sound play, comprising:
obtaining detected brainwave information of a user;
selecting a sound player to be used for playing a sound from a first sound player and a second sound player based on the brainwave information, wherein the first sound player is a speaker and the second sound player is a directional sounder, and a spatial range of spatial range of sound produced by the speaker; and
sending a switch control signal according to a result of the selection to switch on the selected sound player to play the sound;
wherein the brainwave information is analyzed to extract a brainwave characteristic, and said selecting comprises selecting to switch off the speaker and switch on the directional sounder to play the sound in response to the brainwave characteristic indicating that a right hemisphere[[s]] of a user's brain is more active than left hemisphere[[s]] of the user's brain, and to switch off the directional sounder and switch on the speaker to play the sound in response to the brainwave characteristic indicating that the left hemisphere[[s]] of the user's brain is more active than the right hemisphere[[s]] of the user's brain.
15. (Cancelled) 
16. (Previously presented) The method according to claim 14, wherein the selecting comprises:
generating reference brainwave information for selecting the first and the second sound player by learning a user's thought pattern for selection of a particular sound player and selecting the sound player to be used based on the detected brainwave information and the reference brainwave information. 
17. (Cancelled) 
18. (Cancelled) 
19. (Currently amended) The method according to claim 14[[17]], wherein the brainwave characteristic is a frequency characteristic of the brainwave information, and the selecting further comprises: selecting the sound player to be used based on a mental state of the user that corresponds to the frequency characteristic.
20. (Previously presented) The method according to claim 14, wherein brainwave information from a plurality of users is analyzed to determine the states of the plurality of users, and the selecting further comprises: performing the selection based on the states of the plurality of users.
21. (Cancelled) 


	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 10 and 14 as a whole.  
 	At best the prior arts of record, specifically, Chae (US 2018/0196511) teaches detecting brainwaves to communicate with and command devices e.g., see Chae [0151-0156, 0165-0167, 0061].  Cheung (US 2004/0208324) teaches a user providing input to control sound playing devices or directional audio delivery devices e.g., see Cheung Abstract, [0041, 0062, 0117, 0107].  Westermann (US 2013/0184552) teaches detecting levels of activity of the left and right hemispheres of the brain and using the detection process to control a device e.g., see Westermann [0014, 0015, 0062, 0150-0154].  Wexler (US 2017/0359650) teaches a system where a user can control multiple speaker devices, some of which may be omnidirectional or directional e.g., see Wexler Abstract, [0032]. 
  
	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 10 and 14 as a whole.

 	Thus, independent claims 1, 10 and 14 are allowed over the prior art of record.


fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J YOON/Primary Examiner, Art Unit 2143